Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed September 7, 2021 has been received, Claims 1 and 4-17 are currently pending.

Claim Objections
1.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “rests of” in line 21, which appears to be an error and should read “rests on”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

	Claims 1 and 4 recite “characterized in that the pressure-exerting plate consists of a flexurally elastic plate”. The claimed limitation is indefinite as the claim(s) previously recite “a flexurally elastic pressure exerting plate” and it is unclear if Applicant is meaning to refer to the same structure as previously claimed in Claim 1 or Claim 4, or if Applicant is intending to claim an additional flexurally elastic plate. After a full review of Applicant’s disclosure, it appears Applicant is referring to the previously claimed structure of Claim 1 or Claim 4. Claims 1 and Claim 4 also recite  “in the manner of a pumping plate or compression plate”. The claimed limitation is indefinite as it is unclear what “in the manner of” is meant to infer structurally. Further, the pressure-exerting plate is already described as being flexurally elastic and vertically displaceable by a compressive force, so it is unclear what further structure is meant by the recitation “in the manner of a pumping plate or compression plate”, this recitation appears to be redundant and as such is confusing. Claims 1 and 4 are rejected as best understood by examiner.

Claim 9 recites “the pressure-ventilation sole consisting of a structured sole and a pressure-exerting plate”. The claimed limitation is indefinite as Claim 1 previously recites a structured sole and a pressure-exerting plate, and it is unclear if Applicant is meaning to refer to the same structure as previously claimed in Claim 1 or if Applicant is 

 Claim 10 recites the limitations "the upper material" and “the sole” in line 3.  There is insufficient antecedent basis for these limitations in the claim. The claim is further indefinite as Applicant has not positively claimed portions of a shoe previously and it is unclear the relation of the insole or inner sole to the upper material and/or the sole of an item of footwear such that the pressure-ventilation sole is ventilated and vented via the upper material and/or the sole of an item of footwear. Claim 10 is rejected as best understood by examiner.

 Claim 11 recites the limitation "the ventilation and venting openings" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The claim is further indefinite as it is unclear in what structure the ventilation and venting openings are meant to be located. Claim 11 is rejected as best understood by examiner.

 Claim 12 recites the limitations "the oblique arrangement", “the cross-profiling”, and “the longitudinal axis” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim. The claim is further indefinite as it is unclear where the cross-profiling is taken from, therefore it is difficult to ascertain where and how the arrangement is in relation to a longitudinal axis. Claim 12 is rejected as best understood by examiner.

Claim 13 recites the limitation "the longitudinal center line" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claim is further indefinite as it is unclear where the longitudinal center line is located, no reference is made in the claim or those upon which it depends, that denotes what structure has the longitudinal center line. Claim 13 is rejected as best understood by examiner.

 Claim 14 recites the limitation "the edge side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites “the elastomeric coating is made of a memory-effect forming plastic material”. The claimed limitation is indefinite as it is unclear what type of material Applicant is meaning to claim, a “memory-effect forming plastic material” is not a known material in the art and Applicant’s disclosure does not provide any further definition of what is meant by this recitation. It is also unclear how an elastomeric coating would be made of a memory-effect forming plastic material. Claim 16 is rejected as best understood by examiner.

The claims are replete with errors, rendering a clear understanding of the claimed invention highly difficult. The claims are written more in the form of an abstract as opposed to a proper product claim.  Further, Applicant is required to review all of the claims for clarity and compliance to 35 U.S.C. 112(b). Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 6-10, 12, and 14-16 is/are rejected, insofar as is definite, under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 2009/0241373).
Regarding Claims 1, Kita discloses an insole (3) or inner sole which is intended for an item of footwear and is designed in the form of a pressure-ventilation sole such that a flexurally elastic pressure-exerting plate (30,33,34,35; para.45 & 60) rests on a lower sole (32), said pressure-exerting plate being displaceable by the user's body weight, when the user is moving, into transverse profiling in the interspace between the pressure-exerting plate (as shown in Fig.5A-B; para.48), which is between the foot of a 
Regarding Claim 6, Kita discloses an insole or inner sole according to claim 1, characterized in that the corrugation crests (i.e. peaks of 30) of the pressure-exerting plate are suitable to deform themselves flexibly into the corrugation valleys (32a1,32b1) of the structured sole (as seen in Fig.5A-B, 8 & 9).
Regarding Claim 7, Kita discloses an insole or inner sole according to claim 1, characterized in that an elastomeric coating (S1; para.35) is arranged directed to the sole of the foot of the user on the top of the pressure-exerting plate (30)(as seen in Fig.6 & 7; S1 is an elastic material and therefore is an elastic “coating”, inasmuch as has been claimed by Applicant, as it is a thin layer/covering over the surface of 30). 
Regarding Claim 8, Kita discloses an insole or inner sole according to claim 1, characterized in that the pressure-exerting plate (30) has the same area of the underlying structured sole (32)(as seen in Fig.7).

Regarding Claim 10, Kita discloses an insole or inner sole according to claim 1, characterized in that the pressure-ventilation sole (of 3) is ventilated and vented via the upper material and/or the sole of an item of footwear (inasmuch as is claimed by Applicant, 3 is ventilated and vented via the upper through the foot opening of the upper).
Regarding Claim 12, Kita discloses an insole or inner sole according to claim 1, characterized in that the structured sole allows a rolling movement in the longitudinal direction of the structured sole (as seen in Fig.8 & 9), but a deflection in a vertical direction (as seen in Fig.5A-B) for this purpose is prevented by the fact that it has a cross-stability and a longitudinal stability by means of the oblique arrangement of the corrugations of the cross-profiling relative to the longitudinal axis (as seen in Fig.7; para.60, the corrugations seen in the cross section of Fig.7 have an “oblique arrangement”, inasmuch as has been claimed by Applicant, in that the corrugations have obliquely extending portions).

Regarding Claim 15, Kita discloses an insole or inner sole according to claim 14, characterized in that the edge frame (31) in connection with the pressure-exerting plate (30,33,34,35) resting thereon, connected in an air-tight manner (i.e. permanently connected; para.42), forms the ventilation ducts (Vo, Vo’, Vo”) of the ventilation duct structure of the pressure-ventilation sole (as seen in Fig.7).
Regarding Claim 16, Kita discloses an insole or inner sole according to claim 7, wherein the elastomeric coating (S1; para.35) is made of a memory-effect forming plastic material (i.e. as S1 is a cushioning material that retains a shape even after elastically deforming it has a “memory effect”; insofar as is definite and inasmuch as has been claimed, a soft elastic material would be known in the footwear art to be a plastic type elastomeric foam).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 4-5 and 11 is/are rejected, insofar as is definite, under 35 U.S.C. 103 as being unpatentable over Kita (US 2009/0241373) in view of Fukuoka (US 4,364,186).
Regarding Claim 4, Kita discloses an insole (3) or inner sole which is intended for an item of footwear and is designed in the form of a pressure-ventilation sole such that a flexurally elastic pressure-exerting plate (30,33,34,35; para.45 & 60) rests on a lower sole (32), said pressure-exerting plate being displaceable by the user's body weight, when the user is moving, into transverse profiling in the interspace between the pressure-exerting plate (as shown in Fig.5A-B; para.48), which is between the foot of a wearer and the lower sole and displacing the contained air volume in the manner of ventilation (as seen in Fig.5A-B & 6; para.40-41), wherein the lower sole of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the structured sole of Kita to include perforations, as taught by Fukuoka, in order to provide enhanced ventilation to the insole, that keeps a user’s foot free of unwanted moisture.

Regarding Claim 5, Kita discloses the invention substantially as claimed above. Kita does not disclose the compression space is ventilated and vented by means of holes in the pressure-exerting plate. However, Fukuoka teaches an insole having a compression space (11A & 11B) that is ventilated and vented by means of holes (14) in a pressure-exerting plate (10C)(as seen in Fig.7A-B; Col.4, lines 51-59). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure-exerting plate of Kita to include holes, as taught by Fukuoka, in order to provide enhanced ventilation to the insole, that keeps a user’s foot free of unwanted moisture.

Regarding Claim 11, Kita discloses the invention substantially as claimed above, including a membrane (S1; para.35) arranged in the area of the ventilation and venting openings (i.e. openings of Vo, Vo’, Vo”)(as seen in Fig.6 & 7; S1 is a “membrane”, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane of Kita to be semipermeable, as taught by Fukuoka, in order to provide enhanced ventilation to the insole, that keeps a user’s foot free of unwanted moisture.

5.	Claims 13 and 17 is/are rejected, insofar as is definite, under 35 U.S.C. 103 as being unpatentable over Kita (US 2009/0241373) in view of Mayer (US 5,720,118).
Regarding Claims 13 and 17, Kita discloses the invention substantially as claimed above. Kita does not disclose that the individual corrugations of the cross-profiling extend at least in the forefoot area at an angle between 70 and 85 degrees to the longitudinal center line; or more specifically, wherein the individual corrugations of the cross-profiling extend at least in the forefoot area at an angle of 77 degrees to the longitudinal center line. However, Mayer teaches an insole having individual corrugations of the cross-profiling (transverse profiling 2 of Mayer) extend at least in the forefoot area at an angle between 70 and 85 degrees (acute angle lies generally in the range from 70 to 86 degrees shown in Fig.39; Col. 24, lines 24-25), preferably 77 degrees (transverse profiling running obliquely outwards and backwards 77 degrees to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the corrugations of Kita to extend at an angle between 70 and 85 degrees, or more preferably 77 degrees, as taught by Mayer, in order to provide the desired medial-to-lateral transverse stability for supporting a user’s foot during walking.

	Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732